Per Curiam.

“* * * It is well-settled that in order for prohibition to lie, three requirements must be satisfied: ‘(1) the court or officer against whom it is sought is about to exercise judicial or quasi-judicial power; (2) the exercise of such power is unauthorized by law; and (3) it will result in injury for which no other adequate remedy exists.’ Ohio Bell v. Ferguson (1980), 61 Ohio St. 2d 74, 76 [15 O.O.3d 117]. See, also, State, ex rel. Henry, v. Britt (1981), 67 Ohio St. 2d 71, 73 [21 O.O.3d 45]; State, ex rel. Bell, v. Blair (1975), 43 Ohio St. 2d 95, 96 [72 O.O.2d 53].” State, ex rel. Dow Chemical Co., v. Court (1982), 2 Ohio St. 3d 119, 120.
The court of appeals denied the writ, finding that appellee was authorized to enter the order in question and that appellant did not avail himself of the remedy which was available by way of appeal.
We agree. The trial court has authority to enter pretrial orders regarding discovery. Crim. R. 16. Moreover, appellant could have sought leave to appeal pursuant to R.C. 2945.67, wherein any errors with respect to appellee’s order could have been raised. The availability of an appeal under R.C. 2945.67 is an adequate remedy at law sufficient to preclude the granting of an extraordinary writ. State, ex rel. Cleveland, v. Calandra (1980), 62 Ohio St. 2d 121, 122 [16 O.O.3d 143]; State, ex rel. Zoller, v. Talbert (1980), 62 Ohio St. 2d 329, 330 [16 O.O.3d 391].
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.